   Case 2:17-cv-00151-MHT-JTA Document 60 Filed 04/21/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE ARTHUR SULLEN,              )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:17cv151-MHT
                                   )                (WO)
JEFFERSON DUNN, et al.,            )
                                   )
     Defendants.                   )

                                 ORDER

    It    is   ORDERED    that    the    plaintiff's      motion       for

appointment of counsel for purposes of appeal (doc. no.

57) is denied.

    DONE, this the 21st day of April, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
